Citation Nr: 1500868	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression secondary to service-connected Hepatitis C.

2.  Entitlement to an increased rating for Hepatitis C.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975.
 
These matters come before the Board of Veterans' Appeals (the Board) from February 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to an increased rating for Hepatitis C and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder has not been shown to exist at any time during the pendency of the appeal.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a letter from VA dated March 2012 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The letter also informed the Veteran of how to substantiate a claim for service connection on a secondary basis.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, service personnel records, and VA medical records are in the claims file.  Neither the Veteran nor his representative has identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with a VA examination in April 2012.  The examination report indicates that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and included sufficient information to evaluate the claim.

In his May 2012 Notice of Disagreement, the Veteran's representative requested a new VA examination, citing to 38 C.F.R. § 4.70 (2014), and requested that the examiner consider the Veteran's treatment and service-connected disability.  The Notice of Disagreement provided no indication of why the examination was inadequate.  Moreover, the examiner considered the Veteran's service-connected disability and the Veteran's reports of how it made him feel.  Given the lack of a specific basis for finding that the examination was inadequate, the Board concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (holding that "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their duties," and that the doctrine "allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.")

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran contends that he has depression that is secondary to his service-connected Hepatitis C.  

A review of the record indicates that the Veteran has no current diagnosis of an acquired psychiatric disorder.  According to the April 2012 VA examination report, the psychologist noted that the Veteran was negative for the presence of a mental disorder.  Specifically, the psychologist performed a battery of psychological testing, and found that certain validity indicators were such that the results were invalid, due to the Veteran's over-reporting of noncredible symptoms.  Subjectively, the Veteran denied current or past treatment.  Overall, the psychologist found no basis for a psychiatric diagnosis.  The Board finds this examination highly probative of the issue at hand, given its thorough nature and objective testing.  Accordingly, the requirement of a current disability is not met.

Additionally, the Veteran's service treatment records are silent for any complaints of or treatment for an acquired psychiatric condition; therefore, the in-service element for service-connection on a direct basis is not met.

Although the Veteran is service-connected for Hepatitis C, in the absence of a current diagnosis of an acquired psychiatric disorder, service connection cannot be granted on a secondary basis.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a diagnosed acquired psychiatric disorder, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the evidence does not show that the Veteran has the claimed disabilities or recurrent symptoms thereof.  Accordingly, service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for an acquired psychiatric disorder is denied.

REMAND

In statements received in December 2011 and March 2012, the Veteran indicated his Hepatitis C may have worsened in severity.  Specifically, the Veteran reported that he had lost approximately 50 pounds in recent months.  He was last provided a VA examination in 2010.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's Hepatitis C disability is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As the increased rating claim is being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of the Veteran's Hepatitis C.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should describe in detail all symptomatology associated with this disability.  

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by hepatitis C, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


